                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SALLY PETERSON,                                    Case No.18-cv-04918-HSG
                                                        Plaintiff,
                                   8
                                                                                            ORDER SETTING TELEPHONE
                                                 v.                                         CONFERENCE
                                   9

                                  10     HOME DEPOT U.S.A., INC,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby SETS a telephone conference at 3:00 p.m. on April 25, 2019. The

                                  14   parties shall be prepared to discuss the status of mediation and resolution of the case. Plaintiff and

                                  15   defense counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the telephone

                                  16   appearance.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 4/18/2019

                                  19

                                  20
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
